 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    TERENCE K. DICKINSON,                                  Case No. 2:19-cv-01978-JAD-BNW
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    HSBC BANK USA, N.A., et al.,
10                            Defendants.
11

12           Presently before the court is pro se plaintiff Terence K. Dickinson’s application to proceed

13   in forma pauperis (ECF No. 4), filed on December 2, 2019.

14           Dickson previously filed an application to proceed in forma pauperis (“IFP”), which the

15   court denied without prejudice because it was incomplete. (ECF No. 3.) Dickinson did not

16   complete questions one, two, or three. (See id.) The court specifically noted in its order “in

17   question three, he states that he receives Social Security income, but he does not answer subparts

18   (a) through (e) of question three [by] provid[ing] a ‘yes’ or ‘no’ answer to each of the questions

19   regarding his sources of income in question three of the application. Given that the information

20   Dickinson provided was incomplete, the court cannot determine whether Dickinson is eligible to

21   proceed IFP. The court therefore will deny the IFP application without prejudice for Dickinson to

22   re-file a complete application or to pay the filing fee.” (Id.)

23           In the IFP application that is presently before the court, Dickinson completed questions

24   one and two but still has not completed question three by checking “yes” or “no” for each

25   question regarding his sources of income. (ECF No. 4.) Accordingly, Dickinson’s IFP application

26   is still incomplete and the court still cannot determine whether Dickinson is eligible to proceed

27   IFP. The court therefore will deny the IFP application without prejudice for Dickinson to re-file a

28   complete application or to pay the filing fee.
 1          IT IS THEREFORE ORDERED that is pro se plaintiff Terence K. Dickinson’s

 2   application to proceed in forma pauperis (ECF No. 4), is DENIED without prejudice.

 3          IT IS FURTHER ORDERED that the clerk of court must send Dickinson the approved

 4   form application for a non-inmate to proceed in forma pauperis, as well as the accompanying

 5   instruction packet.

 6          IT IS FURTHER ORDERED that by January 2, 2020, Dickinson must either: (1) file a

 7   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and

 8   LSR 1-1; or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the

 9   $50 administrative fee. Dickinson is advised that failure to comply with this order will result in a

10   recommendation that his case be dismissed.

11

12          DATED: December 3, 2019

13

14
                                                           BRENDA WEKSLER
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
